Case:18-03283-BKT13 Doc#:43 Filed:06/10/20 Entered:06/10/20 09:29:49    Desc: Main
                           Document Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO



 IN RE:

 LUIS IVAN MARRERO MARTINEZ                      CASE NO . 18-03283 BKT
 ANA EVELYN ORTIZ SANTOS
                                                        CHAPTER 13
              DEBTOR(S)


                  TRUSTEE’S CERTIFICATION OF DISCHARGE

 TO THE HONORABLE COURT:

       COMES NOW, Alejandro Oliveras Rivera, Standing Chapter 13
 Trustee, very respectfully, CERTIFIES that:
       1.   Debtor(s)     has/have   completed    all   payments     under   the
 confirmed/approved plan.
                       11 U.S.C. 1328(a) and LBR 3015-3(k)
       2. According to the record of the case, debtor(s) has/have NO
 domestic support obligation.
                       11 U.S.C. 1328(f) Prior Discharge
       3. Debtor(s) has/ have NOT a discharge under Chapter 7, 11 OR
 12 during the 4-year period preceding the date of the filing of
 this petition.
          4. Debtor(s) has/have NOT received a discharge under Chapter
 13 during the 2-year period preceding the date of the filing of
 this petition.
                               11 U.S.C. 1328(g)
                       Instructional Course Requirement
       5. Debtor(s) has/have resides in a district for which the
 United States trustee (or the bankruptcy administrator, if any)
 determines     that    the   approved   instructional    courses      are   not
Case:18-03283-BKT13 Doc#:43 Filed:06/10/20 Entered:06/10/20 09:29:49   Desc: Main
                           Document Page 2 of 3
 Certificate of Discharge
 Case No. 18-03283 BKT
 Page 2

 adequate to service the additional individuals who would otherwise
 be required to complete such instructional course.


                             11 U.S.C. 1328(h)
       6. Section 1328(h) is not applicable in the present case.


       WHEREFORE, it is respectfully requested from this Honorable
 Court to take notice of the above mentioned and enter the order
 it deems appropriate.


 CERTIFICATE OF SERVICE: I hereby certify that on this same date I
 electronically filed the above document with the Clerk of the Court
 using the CM/ECF System which sends a notification of such filing
 to all parties in this case registered for receipt of notice by
 electronic mail. I further certify that the foregoing document has
 been served to the U.S. Trustee at ustregion21.hr.ecf@usdoj.gov
 and by depositing true and correct copies thereof in the United
 States Mail, postage prepaid, to debtor(s) and all non CM/ECF
 participants.

       In San Juan, Puerto Rico, this 06/10/2020.


                                                ALEJANDRO OLIVERAS RIVERA
                                                       CHAPTER 13 TRUSTEE
                                                         P.O. Box 9024062
                                                  San Juan, PR 00902-4062
                                               Tel. 977-3500 Fax 977-3521
                                                       aorecf@ch13sju.com


                                       By: /s/ ALEJANDRO OLIVERAS RIVERA
                                               ALEJANDRO OLIVERAS RIVERA
       Case:18-03283-BKT13 Doc#:43 Filed:06/10/20 Entered:06/10/20 09:29:49                               Desc: Main
18-03283-BKT                      Document     Page
                                  CERTIFICATE OF    3 of 3
                                                 MAILING
The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail or electronically
sent to the parties listed below:
BANCO SANTANDER PUERTO                                          BK OF AMER
PO BOX 362589                                                   PO BOX 982238
SAN JUAN,, PR 00936-2589                                        EL PASO,, TX 79998-2238




CLARO (CINGULAR)                                                FIRST BANK PUERTO RICO
PO BOX 360998                                                   PRESTAMOS DE AUTO
SAN JUAN,, PR 00936-0998                                        PO BOX 9146
                                                                SAN JUAN, PR 00908-0146



LUIS IVAN MARRERO MARTINEZ                                      MONEY EXPRESS
URB BORINQUEN VALLEY 2                                          C/O LYDIA PACHECO
468 CAPUCHINO                                                   PO BOX 9146
CAGUAS, PR 00725                                                SAN JUAN, PR 00908-0146



PORTFOLIO RECOVERY ASSOCIATES LLC                               PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 12914                                                    PO BOX 41067
NORFOLK, VA 23541                                               NORFOLK, VA 23541




SCOTIABANK DE PUERTO RICO                                       SCOTIABANK PR
PO BOX 362394                                                   CARDONA JIMENEZ LAW OFFICE PSC
SAN JUAN, PR 00936-2394                                         PO BOX 9023593
                                                                SAN JUAN, PR 00902-3593



THD/CBNA
PO BOX 6497
SIOUX FALLS,, SD 57117-6497




LUIS IVAN MARRERO MARTINEZ and ANA EVELYN ORTIZ SANTOS
URB BORINQUEN VALLEY 2
468 CAPUCHINO
CAGUAS, PR 00725




                                                                       /S/ RENE GOMEZ
DATED:     June 10, 2020                                               OFFICE OF THE CHAPTER 13 TRUSTEE
            Page 1 of 1      - CASE NO 18-03283-BKT
